Sherwood, J.
Motion for rehearing in this case is based upon two grounds:
*256First. That all the points raised by appellant in the ease were not passed upon by the members of the Court. This is a mistake; full consultation was had upon all the points made, and patient, careful consideration given to each by every member of the Court.
But to be more specific: under the first ground relied upon by counsel for the motion, it is claimed: 1st. Witnesses who had recently seen the handwriting of plaintiff made were permitted to testify that the Brenton letter was not in the handwriting of the plaintiff, against the objection of defendant’s counsel, and that the question thus raised is not passed upon in either opinion filed. All these witnesses testified that they were well acquainted with the handwriting of the plaintiff from knowledge derived from other sources. This made their testimony competent; its weight was for the jury, and the testimony could not be excluded. 2d. An expert was permitted to give his opinion on the part of the plaintiff that a letter might be built up by a skillful penman closely resembling the handwriting of the plaintiff, and this was thought to be incompetent on the ground that it presupposed a hypothesis not in the case. The testimony was not of a character likely to injure, but the defendant’s witness, Ames, had testified substantially that he did not think it possible for a person to produce the Brenton letter, resembling so closely the Wardle letter, and the plaintiff’s testimony did no more than rebut this, and I think was proper. 3d. The third point under the first ground relates to the vital questions in the case, which were the subject of much discussion among the members of the court; and I have nothing to add to the opinion I have already filed in the case upon those subjects. 4th. The practice of submitting specific questions with the judge’s charge, to be answered by the jury, and the duty of the trial judge in submitting the same, has several times been before the Court. There is a difference of opinion among its members upon this question. I have heretofore given my views upon the subject as applied to this case, and do not desire to add anything further.
*257While it must be regarded as -the imperative duty of the Court to consider and pass upon any point properly raised and presented for discussion by counsel in every case, I do not, think it useful, necessary or desirable that every question raised should be discussed in the opinion. The amount of business required to be done by the Court and the interest of litigants forbid such a practice.
The second ground relied upon by defendant’s counsel raises no question of law, and need not be considered.
The motion should be denied.
Ohamplin, J.
Inasmuch as I was not a member of this Court when this cause was heard, I had intended to take no part in the determination of this motion; but the retirement of one of the judges, and the refusal of another to sit or take part in the decision, seems to render it necessary for me to examine the case and form an opinion of its merits.
Accordingly, I have considered the brief and argument submitted by the counsel for the defendant, and upon investigation of the record and consultation with my brethren, I am satisfied that all errors alleged to have been committed by the trial court, prejudicial to the defendant, were fully considered and passed upon by them, and I therefore concur with my brothers Cooley and Sherwood in the conclusion reached that the motion for rehearing should be denied.
Mr. Justice Campbell
did not sit on the hearing of this motion, or participate in its decision.